Citation Nr: 1728847	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-35 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. The Board remanded the claim in June 2013, June 2015 and November 2016 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service connected disabilities preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for assignment of an extraschedular total disability rating based on individual unemployability have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected disabilities. The claim on appeal stems from a November 2011 VA examination wherein the examiner noted that the Veteran could not work an eight hour day in his previous profession as a barber. 

A total disability rating based on individual unemployability is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities. If there is only one such disability, it must be rated as at least 60 percent disabling. If two or more disabilities, at least one must be rated as at least 40 percent disabling, with sufficient additional service-connected disability to bring the combined rating to 70 percent. 38 C.F.R. §§ 4.15, 4.16(a). 

Disabilities from a common cause are considered one disability when determining if minimum rating requirements are met. If a claimant does not meet the minimum rating requirements of 38 C.F.R. § 4.16 (a) for total disability rating based on individual unemployability on a schedular basis, he can still establish a total disability rating based on individual unemployability on an extraschedular basis. An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards. Id. 

For a total disability rating based on individual unemployability, the critical question is whether the Veteran's service-connected disabilities alone are sufficient to cause unemployability, absent consideration of any nonservice-connected condition. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The Board has jurisdiction to review the entirety of the Director's decision denying or assigning an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, see Bowling, 15 Vet. App. at 10, the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination. Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C.A. §§ 511 (a), 7104(a); 38 C.F.R. § 4.16 (b)).  Thus, as the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16 (b) has been remanded and referred to the Director, and the Director has issued a decision, the issue is now before the Board and must be addressed on the merits. 
Hence this case was remanded for that purpose in November 2016, and in January 2017 the Appeals Management Center referred the claim for consideration of an extraschedular total disability rating based on individual unemployability to the Director. 

In a March 2017 Advisory Opinion, the Director denied entitlement to an extraschedular total disability rating based on individual unemployability, and the AOJ continued the denial in a supplemental statement of the case dated March 2017. 

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages, 27 Vet. App. at 239 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).

During the period on appeal, the Veteran was service-connected for degenerative disc disease of the thoracolumbar spine, rated 20 percent disabling from October 2010 through September 2015, and 40 percent thereafter. Since October 2010, the Veteran has been in receipt of a 10 percent rating for right knee trauma, separate 10 percent ratings for right and left lower extremity sciatica associated with degenerative disc disease of the thoracolumbar spine, and a noncompensable rating for a fractured rib. From March 2013, the Veteran has been in receipt of a 10 percent rating for degenerative joint disease of the right knee.  

In a May 2016 application for increased compensation based on unemployability, the Veteran reported that he last worked full-time on September 1, 2012. The Veteran indicated that he had worked as a barber for 57 years. He stated that he quit because he could not stand for long periods of time, due to terrible discomfort and pain. In an earlier March 2014 application for increased compensation based on unemployability, the Veteran reported that his education included barber school and two years of college, to include "general college courses." On that earlier application, the Veteran stated that he could not stand for more than 45 minutes at a time. In an April 2017 statement, the Veteran reported that he was unable to work, solely due to his lumbar spine condition and secondary lower extremity nerve damage. He further stated that he was unable to engage in light physical or sedentary work.

The Veteran has undergone several examinations to assess the functional impact of his service-connected disabilities. In November 2011, the Veteran first reported that his lumbar spine disorder prevented him from working. The examiner noted that "he can basically do two haircuts then has to quit. If he had to work an eight hour day, he simply would not be able to do it." The examiner did not explicitly consider whether the Veteran's back disability would prevent him from engaging in other forms of employment. The examiner indicated that if the Veteran stood for "an hour or so," he would begin to get back spasms, which would go away if he sat for about three hours. The examiner stated that three to four days per week, the Veteran has excruciating pain for an hour or two. The examiner noted that the Veteran occasionally used a back brace. With regard to the Veteran's knee disability, the examiner noted no impact on his ability to work.

An October 2014 VA examination assessed the severity of the Veteran's knee disability. The examiner reported that the Veteran made constant use of a brace, cane and walker, and that he was unable to work in his usual occupation of barber due to his back and knee issues. The examiner noted that the back and knee gave out, and the Veteran was unable to stand for extended periods of time. Flare-ups of the knee condition were noted to cause falls and prevent walking.

At a March 2015 VA examination, the Veteran demonstrated 72 degrees of forward flexion in the thoracolumbar spine. The examiner noted that the Veteran was unable to stand on his feet for any extended period of time. The examiner stated that the Veteran's back was "slowly but surely giving out" and that he had pain in his back "24/7." The examiner stated that the Veteran's functional impairment was "total when considering his training and education." The examiner expounded that the service-connected conditions would impose work restriction in fields of labor requiring light and heavy manual labor and would restrict the veteran's ability to lift, pull or carry light and heavy loads for prolonged and short periods of time. However, the conditions would not affect or impose work restriction in fields of labor including sedentary jobs and would not affect the veteran's reliability, productivity, ability to concentrate, follow instruction and ability to interact with co-workers and supervisors.

At a September 2015 VA examination, the Veteran's forward flexion was measured at 30 degrees. Pain was noted in all ranges of motion, and pain prevented him from completing three repetitions. The examiner reported that flare-ups of the low back condition did not limit the Veteran's functional ability. The Veteran reportedly made regular use of a cane and walker. The examiner noted that the Veteran could only perform light physical and sedentary tasks due to his diagnosis, as he was limited in bending, tilting, and twisting of the torso.

In June 2016 a final VA examination was conducted to assess the collective impact of the Veteran's service-connected disabilities. The examiner noted that pain in the back limited the Veteran's ability to bend and sit for a long time. Examination demonstrated forward flexion to 80 degrees, with pain in all ranges of motion. The examiner indicated that flare-ups did not limit functional ability, but stated that the Veteran made regular use of a cane and a walker. Based on the Veteran's back condition, the examiner opined that the Veteran could perform light physical labor and indicated that he would be limited to light physical or sedentary labor due to his decreased range of motion in the back. With regard to the right knee disability, the examiner noted that the Veteran reported functional loss/impairment due to knee pain which limited his ability to walk and stand for a long period of time. Based on the knee disability, the examiner stated that the Veteran could only perform light physical and sedentary tasks. Ambiguously, the examiner subsequently indicated that the Veteran was not functionally impaired by his knee condition, but provided no rationale for that conclusion. The examiner indicated no functional impairment from the Veteran's rib disability, noting that the injury had healed. 

A review of the Veteran's VA treatment records does not reveal evidence of symptomatology significantly different than that reported by the VA examinations of record.

The Board notes the evidence of record unequivocally demonstrates that the Veteran's service-connected disorders prevent his participation in heavy manual labor. However, there is discrepancy in the record as to whether the Veteran can perform light manual labor. The March 2015 examiner opined that the Veteran would be limited to sedentary employment, while the September 2015 and June 2016 examiners stated that the Veteran could perform sedentary employment or light physical labor. While the September 2015 and June 2016 examiners ostensibly indicated that the Veteran could perform light manual labor, the Board finds significant the fact that both examinations indicated that the Veteran made regular use of a cane and walker. Moreover, the September 2015 examination was limited to the functional impact of the Veteran's back disability, while the March 2015 and June 2016 examinations evaluated the totality of the Veteran's condition.

On balance, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran is limited to primarily sedentary employment. In addition, the Board may consider the Veteran's educational and work history when determining employability. 38 C.F.R. §§ 3.341, 4.16, 4.19. The only position that the Veteran has held since service was that of a barber. The record reveals that the Veteran has consistent pain in his back and right knee that cause him difficulty walking, sitting and standing for prolonged periods. His previous employment experience required the ability to stand or move around significantly while working. The Board notes that the Veteran's experience working as a barber would be unlikely to translate to sedentary employment. The record does not reflect that the Veteran ever held a sedentary position since his time in service over 60 years ago, nor does it reflect that he otherwise has the training or education to engage in sedentary employment. In this regard, the Board notes that while the Veteran reported two years of general college education, the record does not indicate that such education was completed recently, or that such education provided relevant job skills or qualifications.

Therefore, after resolving reasonable doubt in favor of the Veteran, the Board finds that an extraschedular total disability rating based on individual unemployability is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to an extraschedular total disability rating based on individual unemployability is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


